McFarland, J.
This is an action of ejectment involving the ownership of a piece of land lying along the boundary line of two adjoining ranchos, — the one called “the rancho Jesus Maria,” and the other, “the rancho Todos Santos y San Antonio.” Appellant is the owner of the former rancho, and respondent is in possession of the land in contest as tenant of the Newhall Land and Farming Company, who own the other rancho as successor in interest of one H. M. Newhall. The question to be determined in the case was, In which of the ranchos does the land in contest lie? The case was tried without a jury, and the court found for defendant. From an order refusing a new trial the plaintiff appeals. The only point made by appellant is, that the court erred in refusing to allow appellant to introduce in evidence the *352judgment roll of a former action brought by plaintiff against the said H. M. ISTewhall, defendant’s predecessor in interest.
The rancho Jesus Maria was patented to the predecessors of plaintiff by the United States government in September, 1871, and the rancho Todos Santos w"as patented to the predecessors of defendant’s lessor in 1876. In 1881, or thereabouts, plaintiff herein commenced an action to quiet his title to the Jesus Maria, describing it as patented, against 'said H. M. ISTewhall, who was then, the owner of the Todos Santos. ISTewhall answered, disclaiming any interest in the Jesus Maria, and averring; that he was the owner in fee-simple of the rancho Todos Santos y San Antonio, as described in the patent of the United States government to his grantors: The court found and decreed, March 26, 1881, that plaintiff was the owner in fee of the Jesus Maria as patented; that ISTewhall was the owner in fee of the rancho Todos Santos as patented; and that “there is no conflict whatever between the two tracts as patented by the United States, where the two ranchos aforesaid adjoin.” That was the-case, the judgment roll of which was ruled out in the-case at bar. (One Weil was also made a defendant, but his connection with the case is immaterial here.)
The judge before whom this present case was tried’ also presided at the trial of said case of Burton v. ISTewhall; and he ruled out the judgment roll in that case,— not because the parties in the case at bar were not bound by it, but because it was immaterial as not throwing any light upon the issue then before the court. The parties,, by written stipulation, had admitted the titles to- the tworanchos as established by the judgment in the case of Burton v. ISTewhall; and the only point at issue was the proper location on the ground of a part of the line be-,, tween the tracts as patented.
From an examination of the record, we are unable to see how the judgment in the former case- would have *353aided in the determination of this point, and therefore unable to see that the ruling of the court complained of was either erroneous or harmful to appellant.
Order affirmed.
Thornton, J., and Sharpstein, J., concurred.
Hearing in Bank denied.